 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

~~

Case 3:18-cv-00392-HDM-CBC Document 30 Filed 05/23/19 Page 1 of 2

“e °, Veg

MICHAEL LEHNERS, ESQ.

 

 

 

 

 

 

 

 

 

Nevada State Bar No.: 3331 UV
__ FILED _ RECEIVED
429 Marsh Avenue T_ ENTERED ~__. SERVEDION
Reno, NV 89509 COUNSELIPARTIES OF RECRD
(775) 786-1695 |
Attorney for Plaintiff
MAY 2 4 209
UNITED STATES DISTRICT dourr
CLERK US DISTRICT COURT
DISTRICT OF NEVADA DISTRICT OF NEVADA
BY: DEPUFY
000
LORI EPPERSON,
Plaintiff, OF
CASE NO.: 3:18-CV-@068-HDM-CBC
vs.

BAYVIEW LOAN SERVICING, LLC, et al.,

Defendant.

yy R. R.

COMES NOW, Michael Lehners, Esq., and pursuant to Nevada Supreme Court Fule 46,
hereby withdraws as attorney of record for Plaintiff in the above-entitled matter. Dismissal of
the matter was entered April 17, 2019 and all funds held in counsel’s trust account have been
sent to Defendant’s counsel’s trust account. Accordingly, including but not limited to, all
future correspondence, loan modification and recession of Trustee’s Deed pursuant to the
settlement agreement are to be sent to the plaintiff at the following address.

Mrs. Lori Epperson

4555 Whitney Lane
Fernley, NV 89408

DATED this 2 day of May, 2019.

 

MICHAEL LEHNERS, ESQ.
Former counsel for Plaintiff

 

 

 

 

 
